Case 19-02134-GLT      Doc 402    Filed 09/25/20 Entered 09/25/20 12:16:57        Desc Main
                                 Document      Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      ) Case No. 18-24070-GLT
 OneJet, Inc.,                               )
              Debtor,                        ) Chapter 7
 Woody Partners, et al.,                     )
              Plaintiffs,                    ) Adversary No. 19-02134-GLT
              v.                             )
 Matthew R. Maguire,                         ) Document No.
 The Estate of Patrick Maguire,              )
 Boustead Securities, LLC,                   )
 Melvin Pirchesky, Robert Campbell,          )
 Robert Lewis, and David Minnotte,           )
              Defendants.                    )


        NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

        Please enter the appearance of Donald R. Calaiaro and Calaiaro Valencik on behalf

 of Matthew R. Maguire and the Estate of Patrick J. Maguire, Defendants in the above-

 captioned adversary proceeding, and it is hereby respectfully requested that all notices be

 sent on behalf of Matthew R. Maguire and the Estate of Patrick J. Maguire to the above

 counsel's address.


                                                  Respectfully Submitted,


 Dated: September 25, 2020                        BY: /s/ Donald R. Calaiaro
                                                  Donald R. Calaiaro, Esquire
                                                  PA I.D. No. 27538
                                                  CALAIARO VALENCIK
                                                  938 Penn Avenue, Suite 501
                                                  Pittsburgh, PA 15222-3708
                                                  (412) 232-0930
                                                  dcalaiaro@c-vlaw.com
